 



Exhibit 10.6

McKESSON CORPORATION
DEFERRED COMPENSATION ADMINISTRATION PLAN (“DCAP” or “DCAP I”)

(Amended and Restated as of October 28, 2004)

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
A.
  PURPOSE     1  
 
           
B.
  ERISA PLAN     1  
 
           
C.
  PARTICIPATION AND DEFERRALS     1  
 
           
D.
  AMOUNTS OF DEFERRAL     1  
 
           
E.
  PAYMENT OF DEFERRED COMPENSATION     1  
 
           
F.
  SOURCE OF PAYMENT     5  
 
           
G.
  MISCELLANEOUS     5  
 
           
H.
  ADMINISTRATION OF THE PLAN     6  
 
           
I.
  AMENDMENT OR TERMINATION OF THE PLAN     6  
 
           
J.
  CLAIMS AND APPEALS     7  
 
           
K.
  DEFINITIONS     8  
 
           
L.
  SUCCESSORS     9  
 
           
M.
  EXECUTION     10  

 i

 



--------------------------------------------------------------------------------



 



McKESSON CORPORATION
DEFERRED COMPENSATION ADMINISTRATION PLAN

(Amended and Restated as of October 28, 2004)

A. PURPOSE

     This Plan was established to provide a select group of executives employed
by the Company an opportunity to defer for later payment amounts earned as
compensation. Since its original effective date, the Plan has been amended and
restated on various occasions. This amendment and restatement has been approved
by the Board as of October 28, 2004 and shall be effective as of such date
except as indicated otherwise below.

B. ERISA PLAN

     This Plan is an unfunded deferred compensation program intended primarily
for a select group of management or highly compensated employees of the Company
and members of the Board who are not employees of the Company. The Plan,
therefore, is covered by Title I of ERISA except that it is exempt from Parts 2,
3 and 4 of Title I of ERISA.

C. PARTICIPATION AND DEFERRALS

     This Plan and participation in the Plan were frozen as of January 1, 1994.
No individual who was not a Participant in the Plan prior to January 1, 1994
shall become a Participant in this Plan.

D. AMOUNTS OF DEFERRAL

     No new deferrals shall be made under this Plan on and after January 1,
1994. Deferrals made prior to such date were governed by the Plan as in effect
at that time.

E. PAYMENT OF DEFERRED COMPENSATION

     1. Election of Account. Each Participant’s deferred compensation shall be
credited to a separate bookkeeping account of McKesson maintained for such
Participant (the “Account”). The Participant may elect that deferrals be
credited either to the “Retained Account” or the “Stock Account” as defined
below. All such elections shall be irrevocable.

     2. Retained Account.

          a. The Retained Account shall accrue interest during each calendar
year equal to the median yield of all non-convertible debt issues coming to
market during the twelve-month period ending one month prior to the end of the
month in which the election instructions are issued in the prior fiscal year
from companies rated A (includes A- and A+), as reported by the Standard &
Poor’s Monthly Bond Guides in its calendar of new offerings. The rate of
interest so determined shall be applied to each Participant’s entire Retained
Account balance. The Retained Account balance shall be compounded at the end of
each calendar year by the annual rate of interest so determined.

          b. Notwithstanding Section E.2.a, above, beginning January 1, 1994,
all deferrals made by a Participant into his or her Retained Account after 1992
shall earn interest at the same rate as deferrals to the McKesson Deferred
Compensation Administration Plan II (“DCAP II”) (the “Declared Rate”).
Notwithstanding the foregoing, if a Change in Control (as defined in
Section E.12 below) occurs, the Declared Rate for the balance of the calendar
year in

1



--------------------------------------------------------------------------------



 



which the Change in Control occurs and for the two calendar years immediately
following the year in which the Change in Control occurs shall not be less than
the Declared Rate as in effect on the day before the Change in Control occurs.
Interest on each Retained Account balance shall be compounded daily on each
business day within the Year to yield the Declared Rate for the Year. In the
case of installment payments as provided in Section E.5 below, interest shall be
credited on all amounts remaining in a Participant’s Account until all amounts
are paid out.

     3. Stock Account.

          a. The amount of stock credited to the Stock Account of the
Participant shall be determined by the number of shares of Common Stock which
could be purchased with the amount of the deferred compensation using the
closing price of Common Stock on the New York Stock Exchange on the day
coinciding with each date on which his or her deferred compensation is credited
to his or her Stock Account. If the date of credit is not a business day, then
the closing price referred to in the prior sentence shall be the closing price
on the business day immediately preceding the date of credit.

          b. Under this bookkeeping arrangement, no shares of McKesson Common
Stock shall be issued to or held in any Stock Account.

          c. The total number of shares of Common Stock which may be credited
during any single year to the Stock Account of a Participant who is a
non-employee director shall be the lesser of (i) the number of shares which
could be purchased with the aggregate amount of compensation eligible for
deferral under this Plan which such Participant elects to defer for such year,
or (ii) 1,000 shares. The total number of shares of Common Stock which may be
credited during any single year to the Stock Account of a Participant who is an
employee shall be the number of shares which could be purchased with the
aggregate amount of compensation eligible for deferral under this Plan which
such Participant elects to defer for such year, provided that such number, when
combined with all other shares of Common Stock theretofore credited to the
Participant’s Stock Account under this Plan, shall not exceed one percent (1%)
of the then outstanding shares of McKesson Common Stock. For purposes of this
Section E.3.c, the calculation of the number of shares which a Participant could
purchase shall be determined in accordance with Section D.3.a above.

     4. Length of Deferral. Amounts deferred under the Plan by other eligible
Participants shall be distributed in whichever of the following forms was
irrevocably elected by the Participant at the time that he or she made an
irrevocable election to defer compensation; provided, however, that any such
distribution must commence no later than the January following the year in which
the Participant attains age 72 or, in the case of a Participant who is an
Eligible Director, the January after McKesson’s annual meeting of stockholders
next following the Eligible Director’s 72nd birthday. Once such an election has
been made, the Eligible Executive or Eligible Director may alter the period of
deferral, provided that:

          a. such alteration is made at least one year prior to the earliest
date the Participant could have received distribution of the amounts credited to
his or her Account under the earlier election, and

          b. such alteration does not provide for the receipt of such amounts
earlier than one year from the date of the alteration.

2



--------------------------------------------------------------------------------



 



     5. Change in Election of Form and Time of Payment. Subject to the
provisions of Section E.4 above, a Participant may change a previous election as
to form and time of payment of benefits by completing in writing and filing with
the Administrator a new election of form and time of payment of benefits under
this Plan from the following:

          a. Form.

               i. Payment of the amount credited to the Participant’s Account in
a single sum.

               ii. Payment of amounts credited to the Participant’s Account in
any specified number of approximately equal annual installments (not in excess
of ten).

          b. Time.

               i. The lump sum or first installment to be paid in January of the
year designated by the Participant.

               ii. The lump sum or first installment to be paid in January after
the designated interval following the earlier of the Participant’s Retirement or
of the determination of Disability.

     6. Payments on Termination. If a Participant terminates service with the
Company for any reason other than Retirement, Disability or death, then,
notwithstanding the election made by the Participant pursuant to Sections E.4
and E.5 above, the entire undistributed amount credited to his or her Account
shall be paid in the form of a lump sum in the January of the calendar year
following the calendar year of termination of service.

     7. Payments on Death.

          a. On and after January 1, 2003, each Participant shall make an
election at the time of any election to defer compensation under the Plan of the
time and form in which any amount remaining in the Participant’s Account at the
time of the Participant’s death shall be paid to his or her Beneficiary. Such
election shall be made in writing and filed with the Administrator. Benefits
shall be paid in one of the forms specified in Section E.5. The Participant may
modify such election at any time up until the date of the Participant’s death in
a writing filed with the Administrator. In addition, within one year following
the death of the Participant the Beneficiary may elect to receive payment in a
lump sum; provided, however, that such election shall not take effect until
12 months after the date it is made, and payment otherwise scheduled to be made
in that 12-month period shall be made on schedule. The foregoing
notwithstanding, the Administrator may, at his or her discretion, distribute all
benefits to a Beneficiary in a single payment as soon as reasonably practicable
after the death of the Participant if the value of the Participant’s Account is
less than $5,000 on the date of death of the Participant.

          b. Prior to January 1, 2003, if a Participant died after payments from
his or her Account had begun, the remainder of the amounts credited to the
Participant’s Account was paid to his or her Beneficiary at the same time and in
the same manner as they would have been paid to the Participant had the
Participant survived. If a Participant died before payments from his or her
Account had begun, the amount credited to his or her Account was paid to his or
her Beneficiary at the time and in the manner elected by the Participant.

3



--------------------------------------------------------------------------------



 



     8. Designation of Beneficiary. A Participant may designate any person(s) or
any entity as his or her Beneficiary. Designation shall be in writing and shall
become effective only when filed with the Administrator. Such filing must occur
before the Participant’s death. A Participant may change the Beneficiary, from
time to time, by filing a new written designation with the Administrator.
Effective January 1, 2003, if the Participant fails to effectively designate a
Beneficiary in accordance with the Administrator’s procedures or the person
designated by the Participant is not living at the time the distribution is to
be made, then the Participant’s Beneficiary shall be the Participant’s surviving
spouse, if any, or, if there is no surviving spouse, the Participant’s surviving
children, if any, in equal shares, or if there are no surviving children, the
Participant’s estate.

     9. Payments on Disability. If the Administrator determines that a
Participant has become Disabled, the entire undistributed amount credited to his
or her Account shall be paid in the form and at the time elected by the
Participant, or, if no election has been made, in a lump sum as soon as
practicable after such determination is made.

     10. Payments on Hardship. The Administrator may, in his or her sole
discretion, direct payment to a Participant of all or of any portion of the
Participant’s Account balance, notwithstanding an election under Section E.5,
above, at any time that he or she determines that such Participant has suffered
an event of undue hardship which causes an emergency condition in the
Participant’s financial affairs.

     11. Other Withdrawals. Effective June 1, 2000 and subject to approval by
the Administrator, a Participant may elect to receive a withdrawal of all or
part of the Participant’s Account under the Plan at any time not otherwise
expressly authorized pursuant to the terms of the Plan; provided, however, that
ten percent (10%) of the amount of the withdrawal requested shall be permanently
forfeited to the Company and the Participant shall have no further right to that
amount. The terms of such withdrawal shall be governed by the provisions of the
Participant’s election form in effect at the time of such election to the extent
not otherwise specified in the Participant’s election made pursuant to this
Section E.11.

     12. Change in Control. For purposes of this Plan, a Change in Control shall
be deemed to have occurred if any of the events set forth in any of the
following paragraphs shall occur:

          a. any “person” (as defined in section 3(a)(9) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) and as such term is
modified in sections 13(d) and 14(d) of the Exchange Act), excluding McKesson or
any of its subsidiaries, a trustee or any fiduciary holding securities under an
employee benefit plan of the McKesson or any of its subsidiaries, an underwriter
temporarily holding securities pursuant to an offering of such securities or a
corporation owned, directly or indirectly, by stockholders of McKesson in
substantially the same proportions as their ownership of McKesson, is or becomes
the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of McKesson representing 30% or more of
the combined voting power of McKesson’s then outstanding securities; or

          b. during any period of not more than two consecutive years,
individuals who at the beginning of such period constitute the Board and any new
members of the Board (other than a member designated by a “person” who has
entered into an agreement with McKesson to effect a transaction described in
Sections E.12.a, c and d) whose election by the Board or

4



--------------------------------------------------------------------------------



 



nomination for election by McKesson’s stockholders was approved by a vote of at
least two-thirds (2/3) of the members of the Board then still in office who
either were members of the Board at the beginning of the period or whose
election or nomination for election was previously so approved, cease for any
reason to constitute a majority thereof; or

          c. consummation of a merger or consolidation of McKesson with any
other corporation, which has been approved by the shareholders of McKesson,
other than (I) a merger or consolidation which would result in the voting
securities of McKesson outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
McKesson, at least 50% of the combined voting power of the voting securities of
McKesson or such surviving entity outstanding immediately after such merger or
consolidation, or (II) a merger or consolidation effected to implement a
recapitalization of McKesson (or similar transaction) in which no person
acquires more than 50% of the combined voting power of McKesson’s then
outstanding securities; or

          d. the shareholders of McKesson approve a plan of complete liquidation
of McKesson or an agreement for the sale or disposition by McKesson of all or
substantially all of McKesson’s assets.

     Notwithstanding the foregoing, no Change in Control shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the holders of McKesson’s common stock
immediately prior to such transaction or series of transactions continue to have
the same proportionate ownership in an entity which owns all or substantially
all of the assets of McKesson immediately prior to such transaction or series of
transactions.

     With respect to deferrals made prior to January 1, 1994, deferred funds
shall be distributed upon a Change in Control, if the Participant has so
elected.

F. SOURCE OF PAYMENT

     Amounts paid under this Plan shall be paid from the general funds of the
Company, and each Participant and his or her Beneficiaries shall be no more than
unsecured general creditors of the Company with no special or prior right to any
assets of the Company for payment of any obligations hereunder. Nothing
contained in this Plan shall be deemed to create a trust of any kind for the
benefit of any Participant or Beneficiary, or create any fiduciary relationship
between the Company and any Participant or Beneficiary with respect to any
assets of the Company.

G. MISCELLANEOUS

     1. Withholding. Each Participant and Beneficiary shall make appropriate
arrangements with the Company for the satisfaction of any federal, state or
local income tax withholding requirements and Social Security or other
employment tax requirements applicable to the payment of benefits under this
Plan. If no other arrangements are made, the Company may provide, at its
discretion, for such withholding and tax payments as may be required.

5



--------------------------------------------------------------------------------



 



     2. No Assignment.

          a. Other than as provided in Section G.2.b below, the benefits
provided under this Plan may not be alienated, assigned, transferred, pledged or
hypothecated by any person, at any time or to any person whatsoever. These
benefits shall be exempt from the claims of creditors or other claimants and
from all orders, decrees, levies, garnishments or executions to the fullest
extent allowed by law.

          b. If a court of competent jurisdiction determines pursuant to a
judgment, order or approval of a marital settlement agreement that all or any
portion of the benefits payable hereunder to a Participant constitute community
property of the Participant and his or her spouse or former spouse (hereafter,
the “Alternate Payee”) or property which is otherwise subject to division by the
Participant and the Alternate Payee, a division of such property shall not
constitute a violation of Section G.2.a, and any portion of such property may be
paid or set aside for payment to the Alternate Payee. The preceding sentence of
this Section G.2.b, however, shall not create any additional rights and
privileges for the Alternate Payee (or the Participant) not already provided
under the Plan; in this regard, the Administrator shall have the right to refuse
to recognize any judgment, order or approval of a martial settlement agreement
that provides for any additional rights and privileges not already provided
under the Plan, including without limitation with respect to form and time of
payment.

     3. Applicable Law and Severability. The Plan hereby created shall be
construed, administered and governed in all respects in accordance with ERISA
and the laws of the State of California to the extent that the latter are not
preempted by ERISA. If any provision of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereunder shall continue to be effective. If any provision this
amendment and restatement is deemed to be a “material modification” of this Plan
which would cause amounts deferred under this Plan prior to 2005 to be subject
to the deferred compensation provisions of section 885 of the American Jobs
Creation Act of 2004, if such legislation is enacted into law, such provision
shall be null, void and without effect retroactive to October 28, 2004.

H. ADMINISTRATION OF THE PLAN

     1. In General. The Administrator of the Plan shall be the Executive Vice
President, Human Resources, of McKesson. If the Executive Vice President, Human
Resources, is a Participant, any discretionary action taken as Administrator
which directly affects him or her as a Participant shall be specifically
approved by the Compensation Committee. The Administrator shall have the
authority and responsibility to interpret this Plan and shall adopt such rules
and regulations for carrying out this Plan as it may deem necessary or
appropriate. Decisions of the Administrator shall be final and binding on all
parties who have or claim any interest in this Plan.

     2. Elections and Notices. All elections and notices made under this Plan
shall be in writing and filed with the Administrator at the time and in the
manner specified by him or her. All elections to defer under this Plan shall be
irrevocable.

I. AMENDMENT OR TERMINATION OF THE PLAN

     The Compensation Committee may at any time amend this Plan. Such action
shall be prospective only and shall not adversely affect the rights of any
Participant or Beneficiary to any

6



--------------------------------------------------------------------------------



 



benefit previously earned under this Plan. The Board may at any time terminate
this Plan; thereupon compensation previously deferred plus interest credited
thereon shall promptly be paid, in single lump sums to the respective
Participants or Beneficiaries entitled thereto. The foregoing notwithstanding,
no amendment adopted following the occurrence of a Change in Control shall be
effective if it (a) would reduce the Declared Rate for the balance of the
calendar year in which the Change in Control occurs or for the two calendar
years immediately following the year in which the Change in Control occurs to a
rate lower than the Declared Rate as in effect on the day before the Change in
Control occurred or (b) modify the provisions of (a) above.

J. CLAIMS AND APPEALS

     1. Informal Resolution of Questions. Any Participant or Beneficiary who has
questions or concerns about his or her benefits under the Plan is encouraged to
communicate with the Human Resources Department of McKesson. If this discussion
does not give the Participant or Beneficiary satisfactory results, a formal
claim for benefits may be made in accordance with the procedures of this
Section J.

     2. Formal Benefits Claim – Review by Executive Vice President, Human
Resources. A Participant or Beneficiary may make a written request for review of
any matter concerning his or her benefits under this Plan. The claim must be
addressed to the Executive Vice President, Human Resources, McKesson
Corporation, One Post Street, San Francisco, California 94104. The Executive
Vice President, Human Resources or his or her delegate (“Executive Vice
President”) shall decide the action to be taken with respect to any such request
and may require additional information if necessary to process the request. The
Executive Vice President shall review the request and shall issue his or her
decision, in writing, no later than 90 days after the date the request is
received, unless the circumstances require an extension of time. If such an
extension is required, written notice of the extension shall be furnished to the
person making the request within the initial 90-day period, and the notice shall
state the circumstances requiring the extension and the date by which the
Executive Vice President expects to reach a decision on the request. In no event
shall the extension exceed a period of 90 days from the end of the initial
period.

     3. Notice of Denied Request. If the Executive Vice President denies a
request in whole or in part, he or she shall provide the person making the
request with written notice of the denial within the period specified in
Section J.2. The notice shall set forth the specific reason for the denial,
reference to the specific Plan provisions upon which the denial is based, a
description of any additional material or information necessary to perfect the
request, an explanation of why such information is required, and an explanation
of the Plan’s appeal procedures and the time limits applicable to such
procedures, including a statement of the claimant’s right to bring a civil
action under Section 502(a) of ERISA following an adverse benefit determination
on review.

     4. Appeal to Executive Vice President.

          a. A person whose request has been denied in whole or in part (or such
person’s authorized representative) may file an appeal of the decision in
writing with the Executive Vice President within 60 days of receipt of the
notification of denial. The appeal must be addressed to: Executive Vice
President, Human Resources, McKesson Corporation, One Post Street, San
Francisco, California 94104. The Executive Vice President, for good cause shown,

7



--------------------------------------------------------------------------------



 



may extend the period during which the appeal may be filed for another 60 days.
The appellant and/or his or her authorized representative shall be permitted to
submit written comments, documents, records and other information relating to
the claim for benefits. Upon request and free of charge, the applicant should be
provided reasonable access to and copies of, all documents, records or other
information relevant to the appellant’s claim.

          b. The Executive Vice President’s review shall take into account all
comments, documents, records and other information submitted by the appellant
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination. The Executive Vice President
shall not be restricted in his or her review to those provisions of the Plan
cited in the original denial of the claim.

          c. The Executive Vice President shall issue a written decision within
a reasonable period of time but not later than 60 days after receipt of the
appeal, unless special circumstances require an extension of time for
processing, in which case the written decision shall be issued as soon as
possible, but not later than 120 days after receipt of an appeal. If such an
extension is required, written notice shall be furnished to the appellant within
the initial 60-day period. This notice shall state the circumstances requiring
the extension and the date by which the Executive Vice President expects to
reach a decision on the appeal.

          d. If the decision on the appeal denies the claim in whole or in part
written notice shall be furnished to the appellant. Such notice shall state the
reason(s) for the denial, including references to specific Plan provisions upon
which the denial was based. The notice shall state that the appellant is
entitled to receive, upon request and free of charge, reasonable access to, and
copies of, all documents, records, and other information relevant to the claim
for benefits. The notice shall describe any voluntary appeal procedures offered
by the Plan and the appellant’s right to obtain the information about such
procedures. The notice shall also include a statement of the appellant’s right
to bring an action under Section 502(a) of ERISA.

          e. The decision of the Executive Vice President on the appeal shall be
final, conclusive and binding upon all persons and shall be given the maximum
possible deference allowed by law.

     5. Exhaustion of Remedies. No legal or equitable action for benefits under
the Plan shall be brought unless and until the claimant has submitted a written
claim for benefits in accordance with Section J.2, has been notified that the
claim is denied in accordance with Section J.3, has filed a written request for
a review of the claim in accordance with Section J.4, and has been notified in
writing that the Executive Vice President has affirmed the denial of the claim
in accordance with Section J.4.

K. DEFINITIONS

     For purposes of this Plan, the following terms shall have the meanings
indicated:

     1. “Account” means the Account specified in Section D.1.

     2. “Administrator” shall mean the person specified in Section H.

     3. “Beneficiary” shall mean the person or entity described by Section E.8.

8



--------------------------------------------------------------------------------



 



     4. “Board” shall mean the Board of Directors of McKesson.

     5. “Common Stock” means the common stock of McKesson.

     6. “Compensation Committee” shall mean the Compensation Committee of the
Board.

     7. “Company” shall mean McKesson and any member of its controlled group as
defined by Section 414(b) and Section 414(c) of the Internal Revenue Code of
1986, as amended.

     8. “Disabled” or “Disability” shall mean a physical or mental condition
which the Social Security Administration has determined renders the Participant
eligible to receive Social Security benefits on account of disability.

     9. “Eligible Director” shall mean a member of the Board who was designated
as eligible to participate in the Plan prior to the date participation was
frozen.

     10. “Eligible Executive” shall mean an employee of the Company selected as
being eligible to participate in the Plan prior to the date participation was
frozen.

     11. “ERISA” shall mean the Employee Retirement Income Security Act of 1974,
as amended.

     12. “McKesson” shall mean McKesson Corporation, a Delaware corporation.

     13. “Participant” shall be any Company executive or member of the Board for
whom amounts are credited to an Account under this Plan. Upon the Participant’s
death, the Participant’s Beneficiary shall be a Participant until all amounts
are paid out of the Participant’s Account.

     14. “Plan” shall mean the McKesson Corporation Deferred Compensation
Administration Plan I (“DCAP” or “DCAP I”).

     15. “Retirement” shall mean termination of employment after (a) the date on
which the Participant’s number of points under the Retirement Share Plan portion
of the McKesson Corporation Profit-Sharing Investment Plan equals 65,
(b) attaining eligibility for a Retirement Allowance under the terms of the
McKesson Corporation Retirement Plan or (c) receiving an Approved Retirement
under the terms of the McKesson Corporation Executive Benefit Retirement Plan.
Notwithstanding the foregoing, for purposes of this Plan, Retirement for an
Eligible Director shall mean cessation of service as a member of the Board on or
after the completion of at least two successive terms as a member of the Board.

     16. “Year” shall mean the calendar year.

L. SUCCESSORS

     This Plan shall be binding on the Company and any successors or assigns
thereto.

9



--------------------------------------------------------------------------------



 



M. EXECUTION

     To record the amendment and restatement of the Plan by the Board of
Directors of McKesson Corporation at a meeting held on October 28, 2004.

McKESSON CORPORATION

     
By:
   

   

  Paul E. Kirincic

  Executive Vice President, Human Resources

10